EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tyler Drye on June 30, 2021.
The Claims are amended as follows:

23. (Cancelled)	

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claim 9 and dependent claims 2-18, 20-210, 13-15, 17-22 are considered allowable. Independent claim 9 is allowable because the prior art does not disclose the structure regarding the claimed combination of trousers with a waist protection belt having a trouser body, a belt cloth sewn to an upper edge of the front body part and an upper edge of the back body part; a waist protection belt configured to be attached to a belt part provided at an upper end of the trouser body; and a stretchable cloth provided at a waist part of the trousers, the waist protection belt is detachably attached to an outside of the belt part via a detachable part at a position 
The prior art does not disclose or teach these structures. The closest prior art appears to be PG Pub 2005/0229295 by Chun et al. and does not disclose or teach these elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732